DETAILED ACTION
The present Office action is in response to the application filing on 29 JUNE 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 7-11, 17, 18, 20-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 7, 10, 20 and 23, each recite “weakening” in a context that is unclear. The claims require “weakening” a motion compensation, but motion compensation isn’t “weakened” it’s leveraged. For instance, full precision may be a weakened state when the objective is to save battery consumption, whereas when battery is not an issue, a low precision may be a weakened state.
Regarding claims 4, 5, 7-11, 17, 18, 20-24, they each recite “at least one” when each of the independent claim selects only one. It’s unclear whether multiple can be selected as an option since “at least one” includes two or more. Additionally, in several cases it would not be clear how multiple could be chosen. For instance, when the options are “weaken or disabling” it’s not clear how both weaken and disabling can be chosen.
For examination purposes, the broadest reasonable interpretation of each dependent claim will be consistent with the independent claim where only one is chosen.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 10, 14-18, 22, and 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2013/0077696 A1 (hereinafter “Zhou”).
Regarding claim 1, Zhou discloses a video decoder operative to decode video data (FIG. 2, destination digital system with video decoder 312. [0045], “The video decoder component 312 may be configured to perform decoding according to signaling of lossless coding at various levels in the encoded video data from the encoder”), comprising: 
at least one nontransitory processor-readable storage medium that stores at least one of processor-executable instructions or data ([0118], “The video decoder component 312 may be configured to perform decoding according to signaling of lossless coding at various levels in the encoded video data from the encoder.” [0118] also discloses computer-readable media has structural components and is therefore non-transitory); and 
control circuitry communicatively coupled to the at least one nontransitory processor-readable storage medium, in operation, the control circuitry ([0118], “The video decoder component 312 may be configured to perform decoding according to signaling of lossless coding at various levels in the encoded video data from the encoder”): 
decodes a bitstream of video data according to one of a plurality of lossy decoding levels of the video decoder, each of the plurality of lossy decoding levels providing different levels of performance for the video decoder ([0045], “The video decoder component 312 may be configured to perform decoding according to signaling of lossless coding at various levels in the encoded video data from the encoder;” [0009], “decoding a lossless coding indicator from the compressed video bit stream.” FIG. 5 depicts a bypass option that alters the performance of the video decoder); and 
iteratively during decoding of the bitstream of video data (FIG. 5 depicts a bypass option during the in-loop filter operations of 430, 432, and 434, which is looped through iteratively during decoding of the input compressed bit stream received in entropy decoding 500), 
receives condition information relating to at least one of: a performance condition of the video decoder, or an operational condition of a device communicatively coupled to the video decoder ([0031], “the region based lossless coding is signaled for each picture that includes one or more losslessly coded regions. If the adaptive parameter set (APS) option is available, the region based lossless coding of a picture may be signaled in an APS for the picture. If the APS option is not available, the region based lossless coding of a picture may be signaled in a PPS for the picture;” [0033], “The slice lossless coding flag may be used when the lossless coding is enabled and the region lossless coding flag is not enabled in the APS;” [0028-0029] discloses a lossless flag. Note, these are operating conditions of the encoder to control the decoders operations of decoding); 
selects one of the plurality of lossy decoding levels based at least in part on the received condition information ([0031], “the region based lossless coding is signaled for each picture that includes one or more losslessly coded regions. If the adaptive parameter set (APS) option is available, the region based lossless coding of a picture may be signaled in an APS for the picture. If the APS option is not available, the region based lossless coding of a picture may be signaled in a PPS for the picture.” Note, the parameter set includes syntax elements that set the parameters to the lossy level and setting those values is to have selected them); 
configures the video decoder to decode video data according to the selected lossy decoding level ([0118], “perform decoding according to signaling of lossless coding at various levels in the encoded video data from the encoder”); and 
decodes the bitstream of video data at the selected lossy decoding level of the video decoder ([0118], “perform decoding according to signaling of lossless coding at various levels in the encoded video data from the encoder”).
Regarding claim 2, Zhou discloses all of the limitations of claim 1, as outlined above. Additionally, Zhou discloses wherein at least one of the plurality of selectable lossy decoding levels provides lossless decoding ([0085], “When lossless coding mode is enabled”).
Regarding claim 3, Zhou discloses all of the limitations of claim 1, as outlined above. Additionally, Zhou discloses wherein the video decoder includes a deblocking filter, and to configure the video decoder to decode video data according to the selected lossy decoding level, the control circuitry modifies operation of the deblock filter of the video decoder ([0104], “When lossless coding mode is not enabled, the three in-loop filters may be applied sequentially as shown in FIG. 4B to each reconstructed LCU. That is, the deblocking filter 516 may be first applied to the lossy coded reconstructed data;” [0105], “When lossless coding mode is enabled, the in-loop filters 516, 518, 520 are bypassed for any reconstructed LCUs that were entirely losslessly coded”).
Regarding claim 4, Zhou discloses all of the limitations of claim 3, as outlined above. Additionally, Zhou discloses wherein to configure the video decoder to decode video data according to the selected lossy decoding level, the control circuitry at least one of weakens or disables operation of the deblock filter of the video decoder ([0105], “When lossless coding mode is enabled, the in-loop filters 516, 518, 520 are bypassed for any reconstructed LCUs that were entirely losslessly coded.” FIG. 5 depicts the video decoder with the option to set a bypass to the in-loop filters, including the deblocking filter 516).
Regarding claim 5, Zhou discloses all of the limitations of claim 3, as outlined above. Additionally, Zhou discloses wherein to configure the video decoder to decode video data according to the selected lossy decoding level, the control circuitry at least one of:
enables the deblock filter for all frames; disables the deblock filter for reference frames or non-referenced frames; adjusts a strength of the deblock filter; or disables the deblock filter ([0105], “When lossless coding mode is enabled, the in-loop filters 516, 518, 520 are bypassed for any reconstructed LCUs that were entirely losslessly coded.” FIG. 5 depicts the video decoder with the option to set a bypass to the in-loop filters, including the deblocking filter 516).
Regarding claim 9, Zhou discloses all of the limitations of claim 1, as outlined above. Additionally, Zhou discloses wherein the video decoder includes a deblock filter and a motion compensator (FIG. 5, deblocking filter 516 and motion compensator 510. [0104], “When lossless coding mode is not enabled, the three in-loop filters may be applied sequentially as shown in FIG. 4B to each reconstructed LCU. That is, the deblocking filter 516 may be first applied to the lossy coded reconstructed data;” [0105], “When lossless coding mode is enabled, the in-loop filters 516, 518, 520 are bypassed for any reconstructed LCUs that were entirely losslessly coded”).
Regarding claim 10, Zhou discloses all of the limitations of claim 9, as outlined above. Additionally, Zhou discloses wherein to configure the video decoder to decode video data according to the selected lossy decoding level, the control circuitry at least one of weakens or disables operation of at least one of the deblock filter or the motion compensator of the video decoder ([0104], “When lossless coding mode is not enabled, the three in-loop filters may be applied sequentially as shown in FIG. 4B to each reconstructed LCU. That is, the deblocking filter 516 may be first applied to the lossy coded reconstructed data;” [0105], “When lossless coding mode is enabled, the in-loop filters 516, 518, 520 are bypassed for any reconstructed LCUs that were entirely losslessly coded”)
Regarding claim 14, the limitations are the same as those in claim 1; however, written in process form instead of machine form. Therefore, the same rationale of claim 1 applies to claim 14.
Regarding claim 15, the limitations are the same as those in claim 2. Therefore, the same rationale of claim 2 applies to claim 15.
Regarding claim 16, the limitations are the same as those in claim 3. Therefore, the same rationale of claim 3 applies to claim 16.
Regarding claim 17, the limitations are the same as those in claim 4. Therefore, the same rationale of claim 4 applies to claim 17.
Regarding claim 18, the limitations are the same as those in claim 5. Therefore, the same rationale of claim 5 applies to claim 18.
Regarding claim 22, the limitations are the same as those in claim 9. Therefore, the same rationale of claim 9 applies to claim 22.
Regarding claim 23, the limitations are the same as those in claim 10. Therefore, the same rationale of claim 10 applies to claim 23.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6-8 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0077696 A1 (hereinafter “Zhou”) in view of U.S. Publication No. 2014/0362921 A1 (hereinafter “Puri”).
Regarding claim 6, Zhou discloses all of the limitations of claim 1, as outlined above. Additionally, Zhou discloses wherein the video decoder includes a motion compensator (FIG. 5, motion compensator 510).
Zhou fails to expressly disclose to configure the video decoder to decoder to decode video data according to the selected lossy decoding level, the control circuitry modifies operation of the motion compensator of the video decoder.
However, Puri teaches to configure the video decoder to decoder to decode video data according to the selected lossy decoding level, the control circuitry modifies operation of the motion compensator of the video decoder ([0215], “Adaptive filtering with precision choice may allow video coding as disclosed herein to work in low precision bit cost while adapting the filters to high precision if needed.” Note, utilizing full precision can achieve lossless, but using low precision will incur quality loss and achieve a lossy output).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have adjusted a precision of a motion compensator, as taught by Puri ([0215]), in Zhou’s invention. One would have been motivated to modify Zhou’s invention, by incorporating Puri’s invention, to leverage the complexity of the coder depending on video quality requirements/expectations, thereby improving coding efficiency ([0005-0006]).
Regarding claim 7, Zhou and Puri disclose all of the limitations of claim 6, as outlined above. Additionally, Puri discloses wherein to configure the video decoder to decode video data according to the selected lossy decoding level, the control circuitry at least one of weakens or disables operation of the motion compensator of the video decoder ([0215], “Adaptive filtering with precision choice may allow video coding as disclosed herein to work in low precision bit cost while adapting the filters to high precision if needed.” Note, selecting the low precision “weakens” the motion compensator). The same motivation of claim 6 applies to claim 7.
Regarding claim 8, Zhou and Puri disclose all of the limitations of claim 7, as outlined above. Additionally, Puri discloses wherein to configure the video decoder to decode video data according to the selected lossy decoding level, the control circuitry at least one of: enables full-precision fractional motion compensation by the motion compensator; enables low-precision motion compensation by the motion compensator; or disables the motion compensator ([0215], “selection may be made of a 1/4th pixel precision for the entire picture, or a 1/8th pixel precision for the entire picture, or 1/8th pixel precision for a pre-decided set of large block sizes in the picture and 1/4th pixel precision for the remaining smaller block sizes in the picture”). The same motivation of claim 6 applies to claim 8.
Regarding claim 19, the limitations are the same as those in claim 6. Therefore, the same rationale of claim 6 applies to claim 19.
Regarding claim 20, the limitations are the same as those in claim 7. Therefore, the same rationale of claim 7 applies to claim 20.
Regarding claim 21, the limitations are the same as those in claim 8. Therefore, the same rationale of claim 8 applies to claim 21.
Claim(s) 12, 13, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2013/0077696 A1 (hereinafter “Zhou”) in view of U.S. Publication No. 2014/0098110 A1 (hereinafter “Ju”).
Regarding claim 12, Zhou discloses all of the limitations of claim 1, as outlined above. Zhou fails to expressly disclose wherein the received condition information comprises at least one of a difference between an audio timestamp and a video timestamp of the video data, or a buffer fullness level of a video display buffer.
However, Ju teaches wherein the received condition information comprises at least one of a difference between an audio timestamp and a video timestamp of the video data, or a buffer fullness level of a video display buffer ([0104-0105] describes controlling the compression algorithm dependent of whether the diver IC 104 is buffer-less or buffer-based and an image/command mode or video mode when using buffer-based. Note, claim 1 states the condition information is related to an operational condition of a device as an option, when utilizing the driver IC 104 with a buffer, that is the operational condition and a buffer has an associated fullness as data is buffered).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have changed a compression algorithm based on a buffer, as taught by Ju ([0104]), in Zhou’s invention. One would have been motivated to modify Zhou’s invention, by incorporating Ju’s invention, to adjust complexity for reducing the consumption of resources of a portable device ([0003] and [0104]).
Regarding claim 13, Zhou discloses all of the limitations of claim 1, as outlined above. Zhou fails to expressly disclose wherein the received condition information comprises at least one of: CPU loading information or battery life information for a battery of the device communicatively coupled to the video decoder.
However, Ju teaches wherein the received condition information comprises at least one of: CPU loading information or battery life information for a battery of the device communicatively coupled to the video decoder ([0066] discloses adjusting a compression algorithm based on a power supply status of a battery. FIG. 1, battery 109, battery meter 130 feeding into compressor 128).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have changed a compression algorithm based on a battery life, as taught by Ju ([0066]), in Zhou’s invention. One would have been motivated to modify Zhou’s invention, by incorporating Ju’s invention, because higher complexity in compression shortens battery and by adapting the compression, the power consumption can be effectively reduced ([0003]).
Regarding claim 25, the limitations are the same as those in claim 12. Therefore, the same rationale of claim 12 applies to claim 26.
Regarding claim 26, the limitations are the same as those in claim 13. Therefore, the same rationale of claim 13 applies to claim 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STUART D BENNETT whose telephone number is (571)272-0677. The examiner can normally be reached Monday - Friday from 9:00 AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STUART D BENNETT/Examiner, Art Unit 2481